     Case 2:21-cv-00926-GW-JPR Document 23 Filed 08/05/21 Page 1 of 2 Page ID #:61
                                                                                 JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11

12      CARMEN JOHN PERRI, an                   Case No.: CV 21-926-GW-JPRx
13      individual,

14      Plaintiff,                                  ORDER RE DISMISSAL OF THE
15                                                  ENTIRE ACTION WITH
        v.                                          PREJUDICE
16

17      DSC-AMERICA, INC.; and
        DOES 1 through 10,
18      inclusive,
19
        Defendants.
20

21

22

23           After consideration of the Joint Stipulation for Dismissal of the entire action

24   with Prejudice filed by plaintiff, Carmen John Perri (“Plaintiff”), and defendant,
25
     DSC-America, Inc. (“Defendant”), the Court hereby enters a dismissal with
26

27   prejudice
                                                1
28
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
     Case 2:21-cv-00926-GW-JPR Document 23 Filed 08/05/21 Page 2 of 2 Page ID #:62


 1    of Plaintiff’s Complaint in the above-entitled action, in its entirety.

 2   Each party shall bear its own costs and fees.
 3

 4          IT IS SO ORDERED.
 5

 6   DATED: August 5, 2021
 7

 8
                                       HON. GEORGE H. WU,
                                       UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         2
28
                                  [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
